Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to KR 10-2019-0032603 filed on March 21, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 23, 2019, September 19, 2020, September 23, 2020, October 15, 2020, October 24, 2020, November 17, 2020, November 23, 2020, December 30, 2020 and September 27, 2021 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic packing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US Pub. 2005/0284861) (cited by Applicant).
Regarding claims 1 and 20, Fung discloses an electric thermos jug, comprising: a body (6) formed in a cylindrical  shape having an open upper surface and an open lower surface, the body defining a space (via container 8) defining a space in which fluid is 
Regarding claim 2, Fung discloses the inner body (8) and the outer body (7) are made of stainless steel (Par. 14).
Regarding claim 4, Fung discloses the inner body (8) and the outer body (7) are spaced apart from each other to form a heat insulation space (Par. 14, “a double-layer stainless steel vacuum body”).
Regarding claim 5, Fung discloses the upper ends and lower ends of the inner body (8) and the outer body (7) are connected to each other, and wherein openings that communicate with the heat insulation space are formed in the inner body (8) and the outer body (7) (Fig. 1-3).
Claim(s) 1, 4-5, 9-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodum (US Pub. 2014/0246428) (cited by Applicant).
Regarding claims 1 and 20-21, Bodum discloses a double-walled liquid container, comprising: a body (1) formed in a cylindrical  shape having an open upper 
Regarding claim 4, Bodum discloses the inner body (4) and the outer body (3) are spaced apart from each other to form a heat insulation space (Par. 46, “a double-walled liquid container”). 
Regarding claim 5, Bodum discloses the upper ends and lower ends of the inner body (4) and the outer body (3) are connected to each other, and wherein openings that communicate with the heat insulation space (9) are formed in the inner body (4) and the outer body (3) (Fig. 2, 4-5 and 7; Par. 49).
Regarding claim 9, Bodum discloses an inner diameter of the upper body (16) is larger than an inner diameter of the inner body (4) (Fig. 2 and 4).
Regarding claim 10, Bodum discloses an outer diameter of the outer body (3) is equal to an outer diameter of the upper body (16) and the base (7) (Fig. 1-2 and 5).
Regarding claim 11, Bodum discloses an outer surface of the upper body (16), the outer surface of the body (3), and an outer surface of the base (7) are continuously disposed in a vertical direction on a same plane (Fig. 1-2).
Regarding claim 12, Bodum discloses a space between the heating module (5) and the upper body (16) is formed to have a same inner diameter from an upper end to a lower end (Fig. 1-2 and 4-5).
Regarding claims 13-14, Bodum discloses a mounting portion (6) configured to mount the heating module (5) is formed inside of the inner body (4), and wherein the mounting portion is formed to be higher than a lower end of the inner body (4) (Fig. 2-3, 5-6, and 8-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub. 2014/0246428) in view of Fung (US Pub. 2005/0284861).
Regarding claim 2, Bodum discloses substantially all features of the claimed invention as set forth above including the inner body (4) and outer body (3) except the inner body and the outer body are made of stainless steel.  Fung discloses the inner body (8) and the outer body (7) are made of stainless steel (Par. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bodum, the inner body and the outer body are made of stainless steel, as taught by Fung, for the purpose of suitable to the user application to select the material that is easy to take care and durable.
Regarding claim 3, Bodum discloses the upper body (16) is formed in a ring shape having a same outer diameter as an outer diameter of an outer surface of the outer body (3) and extending upward (Fig. 1-2 and 4-5)  Fung discloses the upper body (5) is made of a same material as a material of the body (6).
Regarding claim 8, Bodum discloses substantially all features of the claimed invention as set forth above including the upper body (16) has a same outer diameter as an outer diameter of the outer body (3) (Fig. 2 and 4) except a lower end of the upper body has a same inner diameter as an inner diameter of the inner body.  It would have .
Claims 6-7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub. 2014/0246428) in view of Katsunuma (US Pub. 2021/0204746) (new cited).
Regarding claims 6-7, Bodum discloses substantially all features of the claimed invention as set forth above including a handle (15) provided on the upper body (1) and having an operation portion (151) configured to operate the heating module except an electric wire that connects the operation portion to the heating module passes through the heat insulation space via the openings.  Katsunuma discloses an electric wire( Par. 25, “cable”) that connects the operation portion to the heating module (31) passes through the heat insulation space via the openings (Fig. 2; Par. 24-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bodum, an electric wire that connects the operation portion to the heating module passes through the het insulation space via the openings, as taught by Katsunuma, for the purpose of routing the cable to the heater through a wiring pipe.
Regarding claim 17, Katsunuma discloses a rim (upper end of the mount 42) that protrudes upward to support the lower end of the outer body (21) is formed around the base (40), and wherein the bottom cover is accommodated in an inner space of the rim (Fig. 2).
Regarding claim 19, Katsunuma discloses a lid support (Fig. 2 shown a lid support that protrude from the upper case 21) that protrudes to support a lower surface of the lid (22) is formed on an inner surface of the upper body, and wherein an upper .
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub. 2014/0246428) in view of LV (US Pub. 2016/0037957) (cited by applicant).
Regarding claims 15 and 22, Bodum discloses substantially all features of the claimed invention as set forth above except an elastic packing is provided between the mounting portion and the heating module.  LV discloses an elastic packing (13) is provided between the mounting portion  and the heating module (8) (Fig. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bodum, an elastic packing is provided between the mounting portion and the heating module, as taught by LV, for the purpose of sealing the heating disc and the liner.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub. 2014/0246428).
Regarding claim 16, Bodum discloses substantially all features of the claimed invention as set forth above including a lower end of the inner body (4) extends downward shorter than a lower end of the outer body (3), and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the except a lower end of the inner body extends further downward than a lower end of the outer body, and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the inner body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bodum, a lower end of the inner body extends further downward than a lower end of the outer body, and wherein a bottom cover that forms a bottom surface of the body is connected to an extended lower end of the inner body, for the purpose of suitable to the user application for connecting the bottom base to the body.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US Pub. 2014/0246428) in view of Katsunuma (US Pub. 2021/0204746) and further view of Fung (US Pub. 2005/0284861).
Regarding claim 18, Bodum/Katsunuma disclose substantially all features of the claimed invention as set forth above including from Bodum, the base (7) and the outer body (3) are formed to have the same outer diameter (Fig. 1) except a circumference surface of the base is made of a same stainless steel as the outer body.  Fung discloses the outer body (8) is made of stainless steel (Par. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bodum/Katsunuma, a circumference surface of the base is made of a same stainless steel as the outer body, as taught by Fung, for the purpose of for the purpose of suitable to the user application to select the material that is easy to take care and durable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/27/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761